Appellee, Mrs. J. D. Wall, alleged that she was injured on the 16th day of February, A.D. 1936, by appellant Fred N. Osmun running an automobile which he was driving into the back end of an automobile in which she was riding; that Osmun was the agent and driver of appellant Bowen Company of Texas, Inc., and was operating the car for his employer at the time of the collision; she alleged facts constituting a trespass in Angelina county, the nature and extent of her injuries, and other facts necessary to constitute a cause of action against appellants for the injuries suffered by her. Appellants answered by separate pleas of privilege, to which appellee filed controverting affidavits. The pleas of privilege were overruled, and appellants have duly prosecuted their appeal to this court.
The principal point urged by appellants is that appellee did not introduce proof, sustain the jurisdictional allegations of her petition and her controverting affidavit; in a brief filed by her, she confesses error against her judgment, and prays that the judgment of the lower court be reversed and the cause remanded to the district court of Angelina county for a new trial. Appellants pray that we enter our order, transferring the case to Harris county, the place of their residence and principal place of business.
It reasonably appears to us that appellee, on another trial, can sustain her venue in Angelina county.
The judgment of the lower court is reversed, and the cause remanded to the *Page 998 
trial court for a new trial. Daniel v. Henslee (Tex. Civ. App.)94 S.W.2d 197; Bender v. Armstrong (Tex. Civ. App.) 88 S.W.2d 778.